Citation Nr: 1230654	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, in which the RO denied the Veteran's application to reopen his claim of entitlement to service connection for PTSD.

The issues of entitlement to service connection for chronic kidney disease and a shoulder disability, as secondary to service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal this decision.

2.  The Veteran provided lay statement evidence of fear of hostile military activity, prior to the May 2002 decision.  Under current regulations effective since the May 2002 decision, these statements raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied the application to reopen the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the May 2002 decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.304(f)(3) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

However, as the Board is granting the application to reopen, the application is substantiated, and there are no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
II.  Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In May 2002, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran was notified of this denial in a letter dated in July 2002 but did not appeal.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's May 2002 denial was based on the fact that, although the Veteran was diagnosed with PTSD, the diagnosis was not supported by a credible stressor.

The evidence before the RO included the Veteran's service personnel records, which indicated that the Veteran served in the Republic of Vietnam from July 1969 to September 1969 as a construction worker.  The Veteran contended during an August 1999 VA examination that he served in combat with the 65th Engineers, 25th Infantry Division.  He asserted during the VA examination the he participated in numerous fire fights in the field and directly witnessed casualties.  He recalled a fire fight near Cu Chi, in which he was in a fox hole with a comrade who was hit by gunfire.  The Veteran returned fire.  He also witnessed casualties inflicted by mortars and rockets and saw GIs dismembered.  He participated in the retrieval of bodies and body parts and put them in bags.  He saw civilians mutilated.  The Veteran had asserted during the examination that he served on active duty from April 1969 to November 1970, including nine months of service in Vietnam.  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor-'fear of hostile military or terrorist activity'-as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'" 

The Veteran's previously submitted lay statement demonstrates fear of hostile military activity and his records, including his service personnel records, show service in a location involving exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the recent amendment to the PTSD regulation, this statement is sufficient to reopen the claim.  Reopening of the claim for service connection for PTSD is therefore in order.


ORDER

The application to reopen the claim of entitlement to service connection for PTSD is granted.


REMAND

In order for service connection to be awarded for PTSD, three elements must be present: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence between current symptoms and an in-service stressor; and (3) credible supporting evidence that a claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  A recent amendment to the PTSD regulation provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military activity" includes incoming rocket fire.  See 38 C.F.R. § 3.304(f)(3).

In this case, the Veteran has been diagnosed as having PTSD.  In August 1999, the Veteran underwent VA examination.  He reported his in-service stressors that involved fear of hostile military or terrorist activity, and the examiner diagnosed PTSD.  However, it is unclear whether the examiner was a psychologist or psychiatrist.  Furthermore, the Veteran reported to the examiner that he had active duty service from April 1969 to November 1970, which included nine months of service in Vietnam.  However, his personnel records confirm that the Veteran served from April 1969 to November 1969 and had less than two months of service in Vietnam.  For these reasons, the Board finds that the diagnosis provided in the August 1999 VA examination report is not adequate to serve as a basis for a grant of entitlement to service connection for PTSD under the revised regulation.  There are no other reports of record that would satisfy the requirements of 38 C.F.R. § 3.304(f)(3).

Given the inadequacy of the evidence of record, the Board finds that remand of the reopened claim for entitlement to service connection for PTSD is warranted.  The Veteran should be afforded a VA examination to address whether he has a diagnosis of PTSD and, if so, whether it is related to his claimed stressors that involve fear of hostile military or terrorist activity.  In addition, the Veteran's representative has recently asserted that the Veteran's PTSD may be due to his service-connected disabilities, which include the amputation of both legs and fingers on both hands.  These amputations are well-documented in the record, along with the Veteran's other service-connected disabilities.  Therefore, the examiner should be asked whether the Veteran's PTSD or any other diagnosed psychiatric disability is secondary to a service-connected disability.  The claim should then be readjudicated with consideration given to the recent amendment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with notice of the recent amendment to the PTSD regulation and any other appropriate notice.

2.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist.  All necessary tests should be conducted. 

The claims file, to include a copy of any pertinent records in Virtual VA, must be sent to the examiner for review. 

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's claimed stressors of mortar and rocket attacks and receiving and returning gunfire while in Vietnam is adequate to support a diagnosis of PTSD.  Specifically, the examiner should indicate whether the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The examiner should also indicate whether PTSD or any other diagnosed psychiatric disorder is as least as likely as not (50 percent probability or more) related to the Veteran's service-connected disabilities, which include amputation of the right and left legs, amputation of fingers of the right and left hands, coronary artery disease, type II diabetes, and peripheral neuropathy of the right and left hands.

A complete rationale should accompany any opinion provided.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including readjudication of the more broadly recharacterized claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


